Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine  (Reg. # 38,392) on 05/11/2022.

The application has been amended as follows: 

	Claim 1.  (Currently Amended) 	A rotorcraft having an airframe having a front and a rear, the airframe carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, the rotorcraft having at least one undercarriage towards the front of the airframe,
wherein the at least one undercarriage comprises at least one inclined wheel undercarriage, the inclined wheel undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least two wheels, 
the undercarriage leg having a center of gravity that is located at a location when the at least two wheels touch the ground during a landing, 
a vertical plane passing through the location and orthogonal to a pitching axis of the rotorcraft when the rotorcraft is not turning on the ground, 
the at least two wheels not being in contact with any other wheel, the at least two wheels two wheels touch 

Claim 9. (Currently Amended) A rotorcraft comprising: 
an airframe having a front and a rear and carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion; 
an undercarriage towards the front of the airframe and comprising at least one inclined wheel undercarriage, 
the inclined wheel undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least two wheels, the undercarriage leg having a center of gravity that is located at a location when the at least two wheels touch 
a vertical plane passing through the location and orthogonal to a pitching axis of the rotorcraft when the rotorcraft is not turning on the ground, 
the at least two wheels two wheels two wheels touch bottom of the wheel, the at least two wheels comprising a first wheel and a second wheel, the first 

Claim 15. (Currently Amended) A rotorcraft comprising: 
an airframe having a front and a rear; 
a rotor supported by the airframe, the rotor contributing to providing the rotorcraft with lift and/or propulsion; 
an inclined wheel undercarriage supported by the airframe and disposed towards the front of the airframe, the inclined wheel undercarriage having an undercarriage leg and at least two wheels connected transversely to the undercarriage leg on either side of the undercarriage leg, the undercarriage leg having a center of gravity located at a location when the at least two wheels touch the ground during a landing, 
a vertical plane passing through the location and orthogonal to a pitching axis of the rotorcraft when the rotorcraft is not turning on the ground, 
the at least two wheels negatively cambered and having a top and a surface in contact with the ground, the at least two wheels not being in contact with each other, wherein for each wheel a first distance lies orthogonally between the top of the wheel and the vertical plane and a second distance lies between the vertical plane and a mid-point of the surface of the wheel in contact with the ground, the second distance being greater than the first distance.

Reasons for Allowance
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a rotorcraft having at least one undercarriage towards the front of the airframe comprising at least two wheels having a negative camber and being arranged transversely on either side of the undercarriage leg and wherein for each wheel a first distance lies orthogonally between a top of the wheel and the vertical plane and a second distance lies between the vertical plane and a surface of the wheel in contact with the ground, the second distance being greater than the first distance. 
The closest prior arts of record are Boeing Vertol CH-46 Sea Knight (hereinafter CH-46), Parisano (US1,049,521), Webb (US3,554,259), and Wikipedia article “camber Angle”(hereinafter “Wikipedia”. None of CH-46, Parisano, Webb , and Wikipedia individually or in combination discloses or render obvious a rotorcraft with at least one undercarriage towards the front of the airframe wherein the at least one undercarriage comprises at least one inclined wheel undercarriage, the inclined wheel undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least two wheels wherein the undercarriage leg having a center of gravity that is located at a location when the two wheels touch the ground during a landing  and at least two wheels having a negative camber and being arranged transversely on either side of the undercarriage leg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Wright reference (US 2,861,759) is made part of a record but not relied up on for teaching of an aircraft landing gear with two wheels having a positive camber as shown in Fig.1, but lacks to disclose or render obvious an aircraft landing gear in a front airframe with a negative camber as claimed in claims 1, 9, and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASSRES H. WOLDEMARYAM
Primary Examiner/GS-14 Trainer
Art Unit 3642



/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642